DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the claim set filed on 07 DECMBER 2021, Applicant has amended Claim 1 to further define the invention.  Claims 2, 7 and 8 have been amended due to pending 112(b) rejections in the previous office action. Claims 10-11 are cancelled.  Claims 13-24 are also cancelled.  Claims 25-34 are new. 
Current pending claims for consideration are Claims 1-9, 12 and 25-34 are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 07 DECMEBER 2021, with respect to the objection to the drawings and the 112(b) rejection have been fully considered and are persuasive.  The objection to the drawings and the 112(b) rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 DECEMBER 2021 was filed after the mailing date of the Non-Final Office Action on 08 SEPTEMBER 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 27 and 33 are objected to because of the following informalities:  The instant claims are missing a period (.) at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 2-9 and 12, the preamble use the phrase ‘The device of claim’, however, it is unclear to the Examiner what ‘device’ is being referred to.  Is it the fluid cartridge device or the packaging device?
Claim 1 recites the limitation "the fluidic cartridge device" in the fourth and second to last line.  In the preamble, there is only mention of ‘fluid cartridge’.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 9, 12, 25 and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIANI, US Publication No. 2015/0093815 A1, submitted on the Information Disclosure Statement on 07 DECEMBER 2021, US Patent Application Publications Cite No. 7.
Applicant’s invention is drawn towards a device, a fluid cartridge device. 
Regarding Claim 1, the reference KIANI discloses a fluid cartridge comprising a packing device, said packaging device comprising: a storage compartment, Figure 9A, reservoir 113, [0069]; a fluid stored in the storage compartment, Figure 9A, [0069], pre-filled reagent (shaded gray in Figure); a first aperture on the storage compartment, Figure 9A-C, port 122, [0069], wherein the first aperture is initially sealed or closed before the use of the device, Figure 9A, frangible membrane 114 is selectively adhered to a user-removable membrane 111 only in the location of the pressure port where the pressure source is to be connected, such that when the user removes the removable membrane, (implies port 122 is initially sealed or closed) it also tears open the pressure port 122 in the frangible membrane 114, and configured to be opened to receive a pneumatic pressure, Figure 9B, [0069], system then clamps the pressure manifold 124 to the cartridge, which connects the pressure source to the opened pressure port 122; and a second aperture on the storage compartment, Figure 9A-C, opening where rupture 130 occurs at membrane 115, [0069], wherein the second aperture is initially sealed or closed before the use of the device, Figure 9A, membrane 115, [0069],  and configured to be opened to allow the fluid to exit or enter the storage compartment via the opened second aperture, Figure 9B-C, [0069], wherein: the packaging device is configured to transfer at least a portion of the fluid stored in the storage compartment to form a sample mixture with at least a portion of a sample received in the fluidic cartridge device, Figure 9C, [0069], pressure source is then adjusted to provide the desired operational flow of the reagent into the system according to the desired assay, [0038, 0039]; and the packaging device is configured to transfer at least a portion of the sample received in the fluidic cartridge device into the storage compartment via the opened second aperture, [0069], pressure is adjusted for desired operational flow.
Additional Disclosures Included are: Claim 4: wherein device of claim 1, wherein the first aperture comprises a reversible seal or an intact area of a barrier layer, and the reversible seal or the intact area of the barrier layer is configured to be opened to allow the first aperture to receive the pneumatic pressure, Figure 9A, user removable membrane 111.; Claim 5: wherein the device of claim 4, wherein the first aperture further comprises a predefined opening that is initially sealed by the reversible seal or the intact area of the barrier layer, Figure 9A-C, location of pressure port, [0069].; Claim 6: wherein the device of claim 1, wherein the second aperture comprises a reversible seal or an intact area of a barrier layer, and the reversible seal or the intact area of the barrier layer is configured to be opened to allow the fluid to exit or enter the storage compartment via the opened second aperture, Figure 9A-C, membrane 115 deforms 123 before rupturing 130, [0069].; Claim 8: wherein the device of claim 1, wherein, before the use of the device, the fluid initially fills about 0-100% of a storage volume of the storage compartment, Figure 9A, [0069].; Claim 9: wherein the device of claim 1, wherein, when the device is in use, the first aperture is positioned higher than the second aperture along a gravity direction, Figure 9A-C, from figures Claim 12: wherein the device of claim 1, wherein the storage compartment further comprises a microfluidic channel between the first aperture and the fluid stored in the storage compartment, Figure 9B and C, in pressure manifold 124 there is a channel.
Applicant’s invention is drawn towards a device. 
Regarding Claim 25, the reference KIANI discloses a device, comprising: a storage compartment, Figure 9A, reservoir 113, [0069]; a fluid stored in the storage compartment, Figure 9A, [0069], pre-filled reagent (shaded gray in Figure); a first aperture on the storage compartment, Figure 9A-C, port 122, [0069], wherein the first aperture is initially sealed or closed before the use of the device Figure 9A, frangible membrane 114 is selectively adhered to a user-removable membrane 111 only in the location of the pressure port where the pressure source is to be connected, such that when the user removes the removable membrane, (implies port 122 is initially sealed or closed) it also tears open the pressure port 122 in the frangible membrane 114, and configured to be opened to receive a pneumatic pressure, Figure 9B, [0069], system then clamps the pressure manifold 124 to the cartridge, which connects the pressure source to the opened pressure port 122; and a second aperture on the storage compartment, Figure 9A-C, opening where rupture 130 occurs at membrane 115, [0069], wherein the second aperture is initially sealed or closed before the use of the device, Figure 9A, membrane 115, [0069],  and configured to be opened to allow the fluid to exit or enter the storage compartment via the opened second aperture, Figure 9B-C, [0069], increasing pressure is applied to the fluid within the reservoir until the seal 115 between the reservoir and the microfluidic device begins to deform 123, before rupturing 130; wherein: the first aperture is positioned higher than the second aperture along a gravity direction, Figure 9A-C, from figures port 122 is higher than rupturing 130 of membrane 115 at lower port; 
Additional Disclosures Included are: Claim 28: wherein the device of claim 25, wherein the first aperture comprises a reversible seal or an intact area of a barrier layer, and the reversible seal or the intact area of the barrier layer is configured to be opened to allow the first aperture to receive the pneumatic pressure, Figure 9A, user removable membrane 111.; Claim 29: wherein the device of claim 28, wherein the first aperture further comprises a predefined opening that is initially sealed by the reversible seal or the intact area of the barrier layer, Figure 9A-C, location of pressure port, [0069].; Claim 30: wherein the device of claim 25, wherein the second aperture comprises a reversible seal or an intact area of a barrier layer, and the reversible seal or the intact area of the barrier layer is configured to be opened to allow the fluid to exit or enter the storage compartment via the opened second aperture, Figure 9A-C, membrane 115 deforms 123 before rupturing 130, [0069].; Claim 32: wherein the device of claim 25, wherein, before the use of the device, the fluid initially fills about 30-100% of a storage volume of the storage compartment, Figure 9A, [0069].; Claim 33: wherein the device of claim 25, wherein: the device is a part of a fluidic cartridge device, Figure 9C, [0069], microfluidic device; the device is configured to transfer at least a portion of the fluid stored in the storage compartment to form a sample mixture with at least a portion of a sample received in the fluidic cartridge device, [0038, 0039, 0069]; and the device is configured to transfer at least a portion of the sample received in the fluidic cartridge device into the storage compartment via the opened second aperture, [0069], pressure source is Claim 34: wherein the device of claim 25, wherein the storage compartment further comprises a microfluidic channel between the first aperture and the fluid stored in the storage compartment, Figure 9B and C, in pressure manifold 124 there is a channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KIANI, US Publication No. 2015/0093815 A1, and further in view of PUGIA, US Publication No. 2004/0241042 A1, submitted on the Information Disclosure Statement on 08 JANUARY 2020, US Patent Application Publications Cite No. 1.
Regarding Claim 2 and 26, the reference KIANI discloses the claimed invention, but is silent in regards to wherein the storage compartment comprises a barrier layer that comprises a material having a water vapor transmission rate in a range of about 0-0.2 g-mm/m2-day.
The PUGIA reference discloses a device, Figure 2: comprising : a storage compartment, Figure 2, [0038], micro-reservoir 20; a fluid stored in the storage compartment, [0038], liquid reagent;  wherein the storage compartment comprises a barrier layer that comprises a material having a water vapor transmission rate in a range of about 0-0.2 g-mm/m2-day, [0035].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the storage compartment with a barrier layer that comprises a material having a water vapor transmission rate in a range of about 0-0.01, 0.01-0.02, 0.02-0.05, 0.05-0.1, or 0.1-0.2 g-mm/m2-day to efficiently and safely contain a sample and any vapors released until the sample is ready to be used, limiting moisture migration, [0035].
Claims 3, 7, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over KIANI, US Publication No. 2015/0093815 A1, as applied to claim 1 above, and further in view of KELSO, .
Regarding Claims 3 and 27, the reference KIANI discloses the claimed invention, but is silent in regards to wherein the storage compartment comprises a barrier layer that comprises one or more of aluminum foil, SiOx, A12O3, Cyclic Olefin Polymer, Cyclic Olefin Copolymer, Polychlorotrifluoroethylene, and High-density Polyethylene.
The KELSO reference discloses a device, Figure 3, blister, [0093], comprising: a storage compartment, Figure 3, [0093], blister has a compartment filled with liquid; a fluid stored in the storage compartment, Figure 3, liquid, [0093]; a first aperture on the storage compartment, Figure 3, top of blister, wherein the wherein the storage compartment comprises a barrier layer that comprises one or more of aluminum foil, SiOx, A12O3, Cyclic Olefin Polymer, Cyclic Olefin Copolymer, Polychlorotrifluoroethylene, and High-density Polyethylene, [0073, 0093, 0094].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the material of the barrier layer that comprises one or more of aluminum foil, SiOx, A12O3, Cyclic Olefin Polymer, Cyclic Olefin Copolymer, Polychlorotrifluoroethylene, and High-density Polyethylene as taught by KELSO to gain the advantage of a low cost seal that prevents contamination and evaporation of the liquid until it is ready for use, [0073].  
Regarding Claims 7 and 31, the reference ASOGAWA discloses the claimed invention, but is silent in regards to wherein the storage compartment has a storage volume in a range of about 0.01-100 ml.
The KELSO reference discloses a device, Figure 3, blister, [0093], comprising: a storage compartment, Figure 3, [0093], blister has a compartment filled with liquid; a fluid stored in the storage compartment, Figure 3, liquid, [0093]; a first aperture on the storage compartment, Figure .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797